Citation Nr: 1608246	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-09 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and A.F.



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2011, the Veteran testified during a hearing before a Decision Review Officer at the RO; a transcript of that hearing is of record.  In addition, the Veteran testified before the Board in November 2015.  That transcript has also been associated with the Veteran's claims file.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 2006 decision, the Board denied a claim of entitlement to service connection for an acquired psychiatric disorder.  

2.  The evidence submitted since the December 2006 decision is not cumulative and redundant of the evidence of record at the time of the prior final denial, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The December 2006 Board decision denying the claim of entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, a May 1988 rating decision denied entitlement to service connection for a nervous condition.  The Veteran appealed that decision to the Board, and in September 1991, the Board issued a decision denying entitlement to service connection for a psychiatric disorder.  

The Veteran filed a petition to reopen the previously denied claim in April 1992, which was denied in a September 1992 rating decision.  The Veteran appealed that decision to the Board.  In May 1995, the Board reopened his claim for service connection, and remanded the matter to the RO for additional evidentiary development.  In January 2001, the Board denied the veteran's claim for service connection for a psychiatric disorder on the merits.  

The Veteran appealed the January 2001 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2001, the Court vacated the Board's decision and remanded the matter, pursuant to a Joint Motion for Remand and to Stay Proceeding filed by the parties.  

In March 2005, the Board issued another decision that denied entitlement to service connection for a psychiatric disorder.  Again, the veteran appealed the decision to the Court.  In an Order dated in July 2005, the Court vacated the Board's decision and remanded the matter, pursuant to a Joint Motion to Remand for Remand filed by the parties.  

Following the July 2005 Joint Motion for Remand, the Veteran's claim returned to the Board, and in December 2005 the claim was remanded for further development.  A December 2006 Board decision denied the Veteran's claim on the merits.  That decision was not appealed to the Court, and it became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.

Generally, a claim that has been denied in a prior Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of service connection was denied in the December 2006 decision because the Board found that there was clear and unmistakable evidence demonstrating that the Veteran's psychiatric disorder existed at the time of his entry into active service, although it was not noted on his entrance examination.  The Board also found that there was clear and unmistakable evidence that the pre-service psychiatric disorder did not undergo a permanent increase in severity, beyond natural progress, during service.  

Evidence added to the record since the December 2006 Board decision includes the transcript of the Veteran's November 2015 Board hearing, in which he provided additional detail concerning the circumstances of his military service and his symptomatology therein.  This is new evidence that is also material, in that it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, his claim is reopened.

ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

The record reflects that the Veteran receives mental health treatment from VA.  However, aside from a handful of records provided by the Veteran's representative, the most recent records in the Veteran's claims file are dated in 2008.  Accordingly, remand is necessary so that all outstanding records of VA treatment can be obtained.  

Additionally, as the record lacks an opinion regarding whether any psychiatric disorders were superimposed on any personality disorders during the Veteran's active service, and given that the Veteran has not been afforded an examination in conjunction with his current claim, a VA examination is necessary to address the nature and etiology of any current psychiatric disorder.


Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain any outstanding VA treatment records, to specifically include records dated from November 2008 forward.  

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination with a psychiatrist to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify all acquired psychiatric disorders demonstrated since the Veteran's February 2010 petition to reopen that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  [The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, this change does not apply to claims pending before the Board on August 4, 2014, such as this one (which was initially certified to the Board in July 2013), even if such claims are subsequently remanded to the AOJ.  80 Fed. Reg. 53, 14308 (March 19, 2015)].  

(a) If a personality disorder is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.  If so, please identify the additional disability.

(b) For each diagnosed acquired psychiatric disorder other than a personality disorder, the examiner should offer an opinion as to the following:

(1) Did the psychiatric disorder clearly and unmistakably (obviously or manifestly) exist prior to his acceptance and enrollment into active military service?  Please identify the evidence supporting your conclusion.

(2) If the answer to question (1) is "Yes," was the psychiatric disorder clearly and unmistakably (obviously or manifestly) NOT aggravated beyond its natural progression by such service?  Please identify the evidence supporting your conclusion.

(3) If the answer to question (1) is "No," is it at least as likely as not (a 50 percent or greater probability) the psychiatric disorder was incurred in or is otherwise related to an event, injury, or disease in service, to include his exposure to toxic chemicals in conjunction with his duties therein?  In addressing this question, please comment on VA psychologist J.T.H.'s comment that "prolonged exposure to toxic chemicals has been associated with the development of neuropsychiatric symptoms in the research literature."  See February 11, 2013 VA psychology note.

In offering any opinion, the examiner must consider the full record, to include the Veteran's service treatment records demonstrating complaints of depression and excessive worry and hospitalization for psychiatric symptoms, and VA outpatient mental health records showing continuous treatment for psychiatric disorders.  The examiner should also consider any lay statements of record regarding the incurrence of the Veteran's acquired psychiatric disorder.  A robust rationale for any opinion offered should be provided.

3.  Then readjudicate the claim, and issue a Supplemental Statement of the Case, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


